--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
FORM OF
RESTRICTED STOCK AWARD AGREEMENT
(Employee Director)




THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement") entered into as of the 
day of January, 20 , by and between Urstadt Biddle Properties Inc., a Maryland
corporation (the "Company"), and , an individual employed by the Company (the
"Participant").


WITNESSETH:




WHEREAS, the Company has adopted, through appropriate action of its Board of
Directors, the Urstadt Biddle Properties Inc. Amended and Restated Restricted
Stock Award Plan (as amended, the "Plan"); and


WHEREAS, the Company desires to grant a Restricted Stock Award to the
Participant under the Plan on the terms and conditions hereinafter set forth;
and


WHEREAS, the Participant desires to accept such Restricted Stock Award of the
Company subject to the terms and conditions of this Agreement and the Plan;


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Participant do mutually
covenant and agree as follows:




1.           Grant of Restricted Stock.  Subject to the terms and conditions
hereinafter set forth, the Participant is hereby granted a Restricted Stock
Award of (            ) Common Shares, par value $.01 per share, and
(           ) Class A Common Shares, par value $.01 per share, of the Company
(collectively the "Restricted Stock").


2.           Issuance of Restricted Stock.  The number of shares of Restricted
Stock granted under Section 1 hereof shall be recorded on the books of the
Company in the name of the Participant.  The Company shall instruct its stock
transfer agent to place a stop transfer order on the Restricted Stock until such
time as the Restrictions thereon shall lapse.  In the event that the Participant
shall forfeit all or any portion of the Restricted Stock, the shares which are
forfeited automatically shall be transferred back to the Company.


3.   Vesting.  The Participant shall vest in the Restricted Stock Award granted
hereunder, and all Restrictions thereon shall lapse, upon the  [fifth to tenth]
anniversary of the date of grant hereunder if the Participant is still employed
by the Company on that date.  Except as provided in Paragraph 4(b) and (c)
below, prior to such   anniversary, no portion of the Restricted Stock Award
shall be vested.


--------------------------------------------------------------------------------



4.           Termination of Employment During the Restricted Period.


In the event that during the term of the Restricted Period the Participant’s
status as an employee of the Company terminates:
 
(a)  
for any reason other than death, Disability or Retirement, the Participant shall
forfeit any and all Restricted Stock Awards whose Restrictions have not lapsed;
or,



(b)  
by reason of death or Disability, the Restrictions on any and all Awards shall
lapse on the date of such termination; or,

 
(c)  
by reason of Retirement, all Awards shall continue to vest as if Retirement had
not occurred until such time as the Restrictions lapse; provided, however, that
if the retired Participant, prior to the completion of any or all Restricted
Periods, accepts employment or provides services to any organization other than
the Company that is engaged primarily in the ownership and/or management or
brokerage of shopping centers in The New York – Northern New Jersey – Long
Island, NY-NJ-CT-PA, Metropolitan Statistical Area as defined by the Bureau of
Labor Statistics, the Participant will forfeit any and all Restricted Stock
Awards whose Restrictions have not lapsed.

 
5.         Forfeiture.  All shares of non-vested Restricted Stock shall be
automatically forfeited to the Company if the Board of Directors of the Company
determines that the Participant has breached a material contract obligation to
the Company including, without limitation, material provisions in any employment
or confidentiality agreement.


6.         Rights to Dividends.  Subject to the terms and conditions hereof,
during the Restricted Period the Participant shall have the right to receive any
dividends declared and other distributions paid with respect to the shares of
Restricted Stock as such are declared and paid to shareholders with respect to
Common Shares and Class A Common Shares of the Company generally.


7.         Withholding Tax Liability.  The Company shall have the right to
withhold any income or other taxes due upon transfer of shares to the
Participant or the lapse of Restrictions, including the right to withhold shares
or sell shares where appropriate.


8          Transfer Restrictions.  Except as provided by the resolutions adopted
by the Compensation Committee of the Board of Directors of the Company on
November 6, 2002 (the “Resolutions”), the shares of Restricted Stock may not be
transferred, assigned, pledged, hypothecated or otherwise encumbered, and shall
not be subject to execution, attachment, garnishment or other similar legal
processes.  In the event of a permitted Assignment pursuant to the Resolutions,
the Restricted Stock Award shall continue to be subject to all other terms and
conditions set forth in this Agreement.  Except as aforesaid, upon any attempt
to transfer, assign, pledge, hypothecate or otherwise encumber or dispose of
such shares, the shares immediately shall be forfeited to the Company.


--------------------------------------------------------------------------------



9.           Construction; No Contract of Employment.  Nothing contained in this
Agreement, nor the granting of the Restricted Stock Award hereunder, shall be
construed as giving the Participant or any other person any legal or equitable
rights against the Company or any subsidiary or any director, officer, employee
or agent thereof, except for those rights as are herein provided.  Under no
circumstances shall this Agreement be construed as an express or implied
contract of continuing employment for the Participant, nor shall the Restricted
Stock Award granted hereunder in any manner obligate the Company, or any
subsidiary or affiliate of the Company, to continue the employment of the
Participant.


10.         Miscellaneous.  This Agreement is subject to the terms and
conditions of the Plan, as the Plan may be from time to time amended.  The
provisions of the Plan are incorporated herein by reference, and the capitalized
terms used but undefined herein shall have the same meanings as set forth in the
Plan.  The Participant acknowledges receipt of a copy of the Plan and agrees to
be bound by all the terms and provisions thereof.  Any inconsistency between
this Agreement and the Plan shall be resolved in favor of the Plan.






                                URSTADT BIDDLE PROPERTIES INC.






                                By________________________________
                                Name:                   
                                Title:




                                 PARTICIPANT






                                ___________________________________



